Citation Nr: 0912962	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  98-16 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for arthritis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  
The Board initially denied the claim in February 2003.  On 
appeal, in June 2003, the U.S. Court of Appeals for Veterans 
Claims (Court) vacated the 2003 Board decision and remanded 
it for readjudication.  After further development, the Board 
again denied the claim in August 2004.  On appeal, in January 
and February 2006, the Court issued a memorandum decision and 
judgment vacating the Board's 2004 decision and remanding the 
claim for readjudication.  

The Board again remanded the case in August 2006 for 
additional development.  As discussed below, the case must be 
remanded yet again.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Board's August 2006 remand, the Veteran 
underwent a VA C&P examination in February 2004 to determine 
whether arthritis was manifested, and if so, its etiology, 
pursuant to the Board's December 2003 remand order.  At 
issue, following the Court's 2006 memorandum decision and 
judgment, was adequacy of the 2004 VA compensation and 
pension (C&P) examination report for the purposes of deciding 
this claim.  The Court found the examination report 
inadequate for several reasons: 

(1)  The examiner diagnosed the Veteran with arthralgia of 
the left hip and left knee with loss of function due to pain, 
but did not explicitly state whether he has arthritis, the 
disability claimed.  

(2)  The Veteran does not limit his claim to a contention 
that his disability (arthritis of the hips and knees) was 
caused by an "injury" in service or other single incident.  
The examination report is inadequate to the extent that the 
etiology opinion states only that: "I cannot say that the 
arthralgia of the left hip and knee is a result of his injury 
in the active service as there is no specified injury."  
(Italics added.)  

(3)  The C&P report is not specific enough on the etiology 
opinion itself.  If etiology cannot be determined to a 
reasonable degree of medical certainty (that is, without 
resorting to speculation or conjecture), then the examiner 
must explicitly state so.  

The August 2006 remand directed the RO to refer the entire 
claims file, including a complete copy of that remand order, 
to the VA examiner who authored the February 2004 C&P 
examination, if he is available.  The examiner was to be 
asked to consider the whole record, including any new 
evidence and the remand order, and provide an addendum report 
that explicitly addressed the following:

(a)  For each knee and each hip, indicate whether or not 
the veteran has arthritis.  Also, for each knee and each 
hip, diagnose any other disorder or disease, such as 
arthralgia, as supported by clinical evidence.  

(b)  For each diagnosis given, state whether it is at 
least as likely as not (by a probability of 50 percent), 
more likely than not (by a probability higher than 50 
percent), or less likely than not (by a probability 
lower than 50 percent) related to active service.  The 
written report should contain an explanation for each 
opinion.  If the examiner concludes that any etiology 
opinion cannot be given to a reasonable degree of 
medical certainty, such that he must resort to 
speculation or conjecture, then he should so state and 
explain why.  

The remand further directed that, 

If the examiner who authored the February 2004 report 
cannot provide the requested diagnoses and opinions 
without performing another physical examination of the 
veteran and/or obtaining further diagnostic testing, or 
if that examiner is no longer available, arrange for the 
veteran to be re-examined by a medical doctor to answer 
the above questions.  All indicated tests should be 
performed, and any addendum report or examination report 
(if another examination is performed), whichever is 
applicable, should explicitly indicate that the 
veteran's claims file was reviewed before the addendum 
or report was issued.  

In December 2008, apparently because the February 2004 VA 
examiner was not available, the claims file was referred to a 
VA physician assistant.  First, the Board notes that the 
August 2006 remand stated that, if the February 2004 examiner 
was no longer available, the RO was to arrange for the 
Veteran to be re-examined by a medical doctor, not a 
physician assistant.  Second, the physician assistant did not 
examine the Veteran, as the remand had directed; he provided 
only an opinion.  Third, the opinion that was provided did 
not state whether the Veteran had arthritis in either knee or 
either hip, as the remand had specifically directed.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  In this regard, the Board 
would further point out that this case has been remanded 
twice by the Court for additional development and 
adjudication.  

Therefore, this case must again be remanded for the RO to 
schedule the Veteran for an additional examination by a 
physician, as had been previously directed, to obtain the 
requested medical information and opinions.  

The Board also observes that, pursuant to the Board's remand, 
additional private treatment records from Norwood Clinic 
dated in 1998 were received, as well as a letter from a 
private physician dated in April 2008.  

The record does not reflect that the RO has furnished the 
Veteran with a supplemental statement of the case (SSOC) 
concerning the additional private medical evidence or the 
opinion from the VA physician assistant, as required.  See 
38 C.F.R. § 19.31(b) (2008).  The Veteran's accredited 
representative has noted this fact and has indicated that the 
case should be remanded to cure this procedural defect.  

In March 2009, notice was received from the Veteran 
requesting an additional 30 days to submit additional 
evidence.  In light of the Board's current remand of the case 
for further development and adjudication, however, he is not 
prejudiced by this action.  

The Veteran is advised that it is his duty to report for the 
scheduled examination.  The regulations require that when a 
claimant fails to report for a scheduled examination in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination by a physician.  The 
claims file and a copy of this 
remand order must be reviewed by the 
physician, and the physician's 
report should specifically state 
whether the file and this order were 
reviewed.  All indicated tests 
should be completed.  The 
physician's report should set forth 
in detail all current complaints, 
clinical findings, and diagnoses 
regarding the Veteran's hips, knees, 
and legs.  Ask the physician to 
provide specific opinions as to the 
following questions: 

(a)  For each knee and each 
hip, indicate whether or not 
the Veteran has arthritis.  
Also, for each knee and each 
hip, diagnose any other 
disorder or disease, such as 
arthralgia, as supported by 
clinical evidence.  

(b)  For each diagnosis given, 
state whether it is at least as 
likely as not (by a probability 
of 50 percent), more likely 
than not (by a probability 
higher than 50 percent), or 
less likely than not (by a 
probability lower than 
50 percent) related to active 
service.  

The written report should contain an 
explanation for each opinion.  If 
the examiner concludes that any 
etiology opinion cannot be given to 
a reasonable degree of medical 
certainty, such that he must resort 
to speculation or conjecture, then 
he should so state and explain why.  

2.  Ensure that the examination and 
opinion adequately provide all 
requested information.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  Then, readjudicate the claim 
based on a review of the whole 
record.  If the benefit sought is 
not granted to the Veteran's 
satisfaction, furnish him and his 
accredited representative with a 
supplemental statement of the case 
(SSOC) and give them an opportunity 
to respond before returning the 
appeal to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




